DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to a Request for Continued Examination filed on 12/15/2020 in combination with a supplemental response filed on 12/23/2020.
Claims 1, 8, 17, and 23 have been amended.
No claims have been cancelled. Claims, 2, 16, and 18 were cancelled previously.
No new claims have been added.
Claims 1, 3-15, 17, and 19-30 remain pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 12/15/2020 and 12/23/2020 have been entered.
Response to Arguments
Applicant’s arguments, see page 9, filed 12/23/2020, with respect to the 35 U.S.C. 112(b) rejection of claims 8 and 23 have been fully considered and are persuasive in light of the amendments to claims 8 and 23.  The 35 U.S.C. 112(b) rejection of claims 8 and 23 has been withdrawn. However, the Examiner would like to note that such claims as amended are taught by Akimoto in view of Nissila as is 
Applicant's other arguments filed 6/23/2020 have been fully considered but they are not persuasive. 	Regarding claims 1 and 17, Applicant argues that the other cited references do not remedy the deficiency of Akimoto wherein Akimoto does not teach “wherein the one of the SC-FDM or IFDM configurations is determined based, at least in part, on a number of resource blocks assigned by the resource block assignment.”	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. The Examiner would like to note that Applicant’s arguments appear as though they characterize the claims as choosing between the SC-FDM or the IFDM configuration based on a number of resource blocks, but a broad reasonable interpretation of the claim language does not appears to be so limited. The claims instead recite “wherein the one of the SC-FDM or IFDM configurations is determined based, at least in part, on a number of resource blocks assigned by the resource block assignment,” and such claim language may be broadly reasonably interpreted as determining a SC-FDM configuration based on a number of resource blocks or an IFDM configuration based on a number of resource blocks. Such claim language does not require selection between a specific SC-FDM configuration and a specific IFDM configuration based on a number of resource blocks, if such an interpretation is Applicant’s intent. The Examiner also apologizes for not previously noticing such a teaching in the previously cited Nissila reference within the time limits of the AFCP program. However, Nissila teaches that an IFDM comb set (i.e., an IFDM configuration) for DM-RS resources may be based at least in part on a number of physical resource blocks (PRBs) allocated to the UL shared channel (Nissila; Fig. 1; [0022]). Nissila may thus be broadly reasonably interpreted as teaching “wherein the one of the SC-FDM or IFDM configurations is determined based, at least in part, on a number of resource blocks assigned by the resource block 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9, 11, 17, 20-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto et al. (US 2014/0036850, provided by Applicant, Akimoto hereinafter) in view of Nissila et al. (US 2015/0312009, provided by Applicant, Nissila hereinafter).	Regarding claims 1 and 17, Akimoto teaches a method and an apparatus configured for wireless communication (Mobile station apparatus A; Akimoto; Fig. 5; [0077]), comprising: 	means for receiving (Hardware such as a processor/memory combination may be reasonably interpreted as a means for receiving. Furthermore, a mobile station that receives information from a base station may be broadly reasonably interpreted as comprising a receiver; Akimoto; Fig. 5; [0077], [0081]-[0084]), at a user equipment (UE), an indication from a serving base station (The information in Figs. 3 and 7-8 may be set by first control information reported from the base station apparatus B to the mobile station apparatus A. The mobile station may also receive second control information that specifies orthogonal sequence index M to be used with such tables. Each of such pieces of control information may be reasonably interpreted as indications received from a serving base station; Akimoto; Figs. 3, 5, and 7-8; [0060]), wherein the receiving the indication includes receiving a resource block assignment from the serving base station (As can be seen for instance in step S512 of Fig. 5, the orthogonal sequence index M (i.e., the indication) may be transmitted as a component of an UL grant, which also comprises allocated resource block information. The UL grant may thus be broadly reasonably interpreted as a resource block assignment. The indication may thus also be broadly reasonably interpreted as being a component of the resource block assignment. Receiving the indication may thus be broadly reasonably interpreted as including receiving a resource block assignment from the serving base station; Akimoto; Fig. 5; [0075]);	means for configuring (Hardware such as a processor/memory combination may be reasonably interpreted as a means for configuring; Akimoto; [0081]-[0084]) transmission of at least a portion of uplink demodulation reference signals (DMRS) according to a transmission configuration identified by the indication (Uplink DMRS may be configured according to the received table indication and the received orthogonal sequence index M; Akimoto; Figs. 3 and 7-8; [0009], [0049], [0060]-[0064]), wherein the indication identifies one of: a single carrier frequency divisional multiplex (SC-FDM) or interlaced frequency divisional multiplex (IFDM) configurations (As can be seen for instance in at least Fig. 3, the orthogonal sequence index M may control whether or not IFDM is used (i.e., no IFDM transmit comb index is specified); Akimoto; Figs. 3 and 5; [0061]-[0064]), wherein the one of the SC-FDM or IFDM configurations is determined based, at least in part, on the resource block assignment (As can be seen for instance in step S512 of Fig. 5, the orthogonal sequence index M (i.e., the indication) may be transmitted with an UL grant comprising resource block information. The orthogonal sequence index M may thus be broadly reasonably interpreted as being a component of the UL grant and thus the resource block assignment. The use of the orthogonal sequence index M transmitted with a resource block assignment to determine an IFDM configuration may thus be broadly reasonably interpreted as determining the one of the SC-FDM or IFDM configuration based at least in part on the resource block assignment; Akimoto; Fig. 5; [0075]); and 	means for transmitting (Hardware such as a processor/memory combination may be reasonably interpreted as a means for transmitting. Furthermore, the mobile station may be comprised of a transmitter; Akimoto; Fig. 1; [0053], [0081]-[0084]) the DMRS according to the transmission configuration (The configured uplink DMRS may be reasonably interpreted as being transmitted (see for instance S515 in Fig. 5); Akimoto; Fig. 5; [0077]).	However, Akimoto does not specifically disclose the one of the SC-FDM or IFDM configurations is determined based, at least in part, on a number of resource blocks assigned by the resource block assignment.	Nissila teaches the one of the SC-FDM or IFDM configurations is determined based, at least in part, on a number of resource blocks assigned by the resource block assignment (An IFDM comb set (i.e., an IFDM configuration) for DM-RS resources may be based at least in part on a number of physical resource blocks (PRBs) allocated to the UL shared channel; Nissila; Fig. 1; [0022]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Nissila with the teachings as in Akimoto.  The motivation for doing so would have been to increase performance by reducing reference signal overhead (Nissila; [0021]).	Regarding claims 4 and 20, Akimoto and Nissila teach the limitations of claims 1 and 16 respectively.	Akimoto further teaches further including, in response to the indication identifying the IFDM configuration: 	means for identifying (Hardware such as a processor/memory combination may be reasonably interpreted as a means for identifying; Akimoto; [0081]-[0084]) a field value of an orthogonal cover code (OCC)/cyclic shift (CS) field in an uplink DCI received from the serving base station (As can be seen for instance in at least Fig. 3, the indication of the orthogonal sequence index M indicates OCC and CS values. Control information transmitted by the base station in a downlink direction indicating such uplink values may also be reasonably interpreted as an uplink DCI; Akimoto; Figs. 3, 5, and 7-8; [0014], [0060]); and 	means for determining (Hardware such as a processor/memory combination may be reasonably interpreted as a means for determining; Akimoto; [0081]-[0084]) a comb value for the means for transmitting the DMRS associated with the identified field value (As can be seen for instance in at least Fig. 3, the indication of the orthogonal sequence index M indicates an IFDM comb value; Akimoto; Figs. 3, 5, and 7-8; [0014], [0060]), wherein the means for transmitting the DMRS is performed using the determined comb value (As can be seen for instance in at least Fig. 5, the mobile station may transmit the DMRS using the determined comb value; Akimoto; Fig. 5; [0077]).	Regarding claims 5 and 21, Akimoto and Nissila teach the limitations of claims 4 and 20 respectively.	Akimoto further teaches the association of the comb value to field value is one of: 	predetermined at the UE; 	received by the UE from a configuration message (The information in Figs. 3 and 7-8 may be set by first control information reported from the base station apparatus B to the mobile station apparatus A. The table indication of the table to be used may thus be reasonably interpreted as being received by the UE from a configuration message and the tables may be reasonably interpreted as being stored (i.e., predetermined) at the UE. The table to be used and the tables themselves may each be broadly reasonably interpreted as indicating the association of the comb value to field value; Akimoto; Figs. 3, 5, and 7-8; [0060]).	Regarding claim 6, Akimoto and Nissila teach the limitations of claim 5.	Akimoto further teaches the field value of one of: "000", "001," "010", and "111" correspond to (The orthogonal sequence index M may be specified constituted of three bits. As can be seen for instance in Fig. 3, no comb is used for instance when M = 0 (i.e., a three bit value of M equals “000”); Akimoto; Figs. 3, 5, and 7-8; [0059]-[0064]), and 	wherein the field value of another value correspond to the comb value of 1 (As can be seen for instance in Fig. 3, orthogonal sequence index values of 2-7 (i.e., other values) all result in the use of an IFDM transmit comb, and several of such values result in comb values of n+1, which may be broadly reasonably interpreted as a comb value of 1; Akimoto; Figs. 3, 5, and 7-8; [0059]-[0064]).	Regarding claims 7 and 22, Akimoto and Nissila teach the limitations of claims 1 and 16 respectively.	Akimoto further teaches means for identifying (Hardware such as a processor/memory combination along with the transmitter depicted in Fig. 1 may be reasonably interpreted as the claimed means plus function limitation; Akimoto; Fig. 1; [0053], [0081]-[0084]) one or more symbols within a subframe for the means for transmitting according to the transmission configuration (The demodulation reference signal is generated by applying a cyclic shift in time domain to a root sequence and spreading the result over a plurality of symbols. The mobile station may thus be reasonably interpreted as identifying one or more symbols within a subframe for the means for transmitting according to the transmission configuration; Akimoto; Figs. 5-6; [0009], [0045]).	Nissila further teaches means for interleaving transmission of the DMRS with sounding reference signals (SRS) scheduled for at least one of the one or more symbols (DMRS and SRS transmissions may be interleaved, and such transmissions may be reasonably interpreted as being performed over scheduled symbols; Nissila; [0025], [0065]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Nissila with the teachings as in Akimoto.  The motivation for doing so would have been to increase performance by reducing reference signal overhead (Nissila; [0021]).Regarding claims 8 and 23, Akimoto and Nissila teach the limitations of claims 7 and 22 respectively.	Nissila further teaches means for configuring (Hardware such as a processor/memory combination along with the transceiver depicted in Fig. 8 may be reasonably interpreted as the claimed means plus function limitation; Nissila; Fig. 8; [0087]-[0092]) a last symbol of the subframe for means for the transmitting, wherein the transmission of the DMRS on the last symbol is different than the one or more symbols (As can be seen for instance in at least Figs. 3 and 5-6 and their corresponding descriptions, the end of a DMRS region may overlap with an SRS region. In such a situation, a last symbol of a subframe of a DMRS region may be broadly reasonably interpreted as overlapping with an SRS transmission and thus as being different than one or more earlier symbols in the DMRS region that do not overlap with an SRS region; Nissila; Figs. 3 and 5-6; [0025], [0042], [0062], [0065]); 	means for applying (Hardware such as a processor/memory combination along with the transceiver depicted in Fig. 8 may be reasonably interpreted as the claimed means plus function limitation; Nissila; Fig. 8; [0087]-[0092]) a first configuration to DMRS transmissions for at least one of the one or more symbols (A first configuration may be broadly reasonably interpreted as being applied to the portion of the DMRS region that does not overlap with the SRS region (i.e., at least one of the one or more symbols); Nissila; Figs. 3 and 5-6; [0025], [0042], [0062], [0065]); and 	means for applying (Hardware such as a processor/memory combination along with the transceiver depicted in Fig. 8 may be reasonably interpreted as the claimed means plus function limitation; Nissila; Fig. 8; [0087]-[0092]) a second configuration different than the first configuration to transmissions for the last symbol of the subframe (A second configuration may be broadly reasonably interpreted as being applied to the portion of the DMRS region that overlaps with the SRS region (i.e., the last symbol of the subframe); Nissila; Figs. 3 and 5-6; [0025], [0042], [0062], [0065]).(Nissila; [0021]).	Regarding claims 9 and 24, Akimoto and Nissila teach the limitations of claims 7 and 22 respectively.	Nissila further teaches the DMRS and the SRS are scheduled for the UE, and wherein the DMRS and the SRS have partially overlapped RB assignment for the UE (Resources for DMRS and SRS may be partially overlapped; Nissila; [0027]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Nissila with the teachings as in Akimoto.  The motivation for doing so would have been to increase performance by reducing reference signal overhead (Nissila; [0021]).	Regarding claims 11 and 26, Akimoto and Nissila teach the limitations of claims 7 and 22 respectively.	Akimoto further teaches the subframe includes one of: a regular subframe, or a special subframe (Subframes may be broadly reasonably interpreted as regular subframes; Akimoto; Fig. 6; [0045]).
Claims 10 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto et al. (US 2014/0036850, provided by Applicant, Akimoto hereinafter) and Nissila et al. (US 2015/0312009, provided by Applicant, Nissila hereinafter) in view of Pajukoski et al. (US 2015/0327244, Pajukoski hereinafter).	Regarding claims 10 and 25, Akimoto and Nissila teach the limitations of claims 9 and 24 respectively.	However, Akimoto and Nissila do not specifically disclose further including: (User equipment may be comprised of a controller coupled to memory; Pajukosk; Fig. 4; [0037]) a total power for transmission of the DMRS and the SRS (As can be seen for instance in the equation recited in paragraph [0029], the total power of the DMRS and SRS may be determined and compared to a maximum output power; Pajukoski; [0029]); 	means for dropping (User equipment may be comprised of a controller coupled to memory; Pajukosk; Fig. 4; [0037]) the transmission of the SRS when the determined total power exceeds a maximum allowed transmission power for the UE (The SRS may be dropped if the total power of DRMS and SRS exceeds the maximum output power; Pajukoski; [0029]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Pajukoski with the teachings as in Akimoto and Nissila.  The motivation for doing so would have been to increase performance by the reception of reference signals (Pajukoski; [0018]).
Claims 12-14 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto et al. (US 2014/0036850, provided by Applicant, Akimoto hereinafter) and Nissila et al. (US 2015/0312009, provided by Applicant, Nissila hereinafter) in view of Gao et al. (US 2019/0306808, Gao hereinafter).	Regarding claims 12 and 27, Akimoto and Nissila teach the limitations of claims 1 and 16 respectively.	Akimoto further teaches in response to the indication identifying the IFDM configuration: (SC-FDMA (Single Carrier Frequency Division Multiple Access) system with excellent PAPR (Peak to Average Power Ratio) characteristics is adopted in uplink in LTE. Such a system with excellent PAPR may be reasonably interpreted as applying a power configuration that maintains a same total power; Akimoto; [0042]).	However, Akimoto does not specifically disclose applying a power boosting to the DMRS, wherein the power boosting is scaled based on the configured number of comb values.	Gao teaches applying a power boosting to the DMRS (Transmit power of a DMRS may be boosted; Gao; [0108]), wherein the power boosting is scaled based on the configured number of comb values (The power boosting may be scaled by a power boosting factor that is set based on the number of UEs for which multiplex pilots are in the same symbol with the comb-like pattern (i.e., the number of comb values). Power boosting of DMRS may thus be reasonably interpreted as being scaled based on the configured number of comb values; Gao; [0125]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Gao with the teachings as in Akimoto and Nissila.  The motivation for doing so would have been to increase performance by improving the accuracy of channel estimation (Gao; [0087]).	Regarding claims 13 and 28, Akimoto, Nissila, and Gao teach the limitations of claims 12 and 27 respectively.	Gao further teaches the power boosting applied to the DMRS transmissions is different than a power boost applied to the data transmissions (Transmit power of a DMRS may be boosted. Such a power boost of a DMRS may be reasonably interpreted as being different than a power boost applied to data transmissions; Gao; [0108]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to (Gao; [0087]).	Regarding claims 14 and 29, Akimoto, Nissila, and Gao teach the limitations of claims 13 and 28 respectively.	Gao further teaches the power boosting applied to the DMRS transmissions is different than a different power boosting applied to a different DMRS transmission scheduled for SC-FDM in additional symbols (Transmit power of a DMRS may be boosted. So as long as total transmit power of a DMRS SC-FDMA symbol of a UE does not exceed total transmit power of a data SC-FDMA symbol, transmit power of a DMRS may be boosted to some extent to thereby improve the performance of channel estimation and the interference robustness for the short data transmission. Such language regarding boosting power of DMRS SC-FDMA symbols “to some extent” may be broadly reasonably interpreted as not requiring a specific boost, and thus as boosting DMRS SC-FDMA symbols over time by varying values. Furthermore, at least paragraphs [0119] and [0125] discuss the use of a plurality of different power boosting factors depending on the frequency mapping interval, the frequency mapping density, or the number of UEs for which multiplex pilots are in the same symbol with the comb-like pattern. Because different power boosting factors may be reasonably interpreted as being used over time, the power boosting applied to the DMRS transmissions may be broadly reasonably interpreted as being different than a different power boosting applied to a different DMRS transmission scheduled for SC-FDM in additional symbols; Gao; [0108], [0119], [0125]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Gao with the teachings as in Akimoto.  The motivation for doing so would have been to increase performance by improving the accuracy of channel estimation (Gao; [0087])
Claims 15 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto et al. (US 2014/0036850, provided by Applicant, Akimoto hereinafter) and Nissila et al. (US 2015/0312009, provided by Applicant, Nissila hereinafter) in view of Park et al. (US 2017/0318575, Park hereinafter).	Regarding claims 15 and 30, Akimoto and Nissila teach the limitations of claims 1 and 16 respectively.	However, Akimoto does not specifically disclose further including:	means for configuring transmitting uplink control information (UCI) onto a uplink shared channel; 	means for applying a first beta_offset for UCI configured for PUSCH transmission according to UCI type and configured for a first transmission configuration possible for the transmission configuration; and 	means for applying a second beta_offset for UCI configured for PUSCH transmission according to a second transmission configuration possible for the transmission configuration.	Park teaches further including:	means for configuring transmitting uplink control information (UCI) onto a uplink shared channel (UCI may be configured and transmitted onto a PUSCH; Park; [0289]-[0291]); 	means for applying a first beta_offset for UCI configured for PUSCH transmission according to UCI type and configured for a first transmission configuration possible for the transmission configuration (As was also discussed previously in the Final Rejection mailed on 9/17/2020, the Examiner is interpreting the configurations recited in claims 15 and 30 as alternative possible configurations since claims 1 and 17 appear to be restricted to one configuration and Applicant’s arguments also appear to state that the recited configurations are possible configurations for the transmission configuration recited in the independent claim. Claims 15 and 30 thus do not explicitly require the application of two beta_offsets. However, Park teaches that the value of beta_offset may be set according to UCI payload size. Different sizes of UCI may be broadly reasonably interpreted as different UCI types and configurations (i.e., at least a first possible configuration and a second possible configuration). Different values of beta_offset (i.e., a first beta_offset) may thus be reasonably interpreted as being used for UCI configured for PUSCH transmission depending on UCI type and transmission configuration possible for the transmission configuration. A first beta_offset may thus be reasonably interpreted as being applied for UCI configured for PUSCH transmission according to UCI type and configured for a first transmission configuration possible for the transmission configuration; Park; [0289]-[0291]); and 	means for applying a second beta_offset for UCI configured for PUSCH transmission according to a second transmission configuration possible for the transmission configuration (Park teaches that the value of beta_offset may be set according to UCI payload size. Different sizes of UCI may be broadly reasonably interpreted as different UCI types and configurations (i.e., at least a first possible configuration and a second possible configuration). Different values of beta_offset (i.e., a second beta_offset) may thus be reasonably interpreted as being used. A second beta_offset may thus be reasonably interpreted as being applied for UCI configured for PUSCH transmission according to a second transmission configuration possible for the transmission configuration; Park; [0289]-[0291]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Park with the teachings as in Akimoto.  The motivation for doing so would have been to increase performance by more efficiently transmitting uplink control information (Park; [0007]-[0008], [0030], [0289]-[0291]).
Allowable Subject Matter
Claims 3 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474